MEMORANDUM **
Christian Ndubnma Nwanko, a native and citizen of Nigeria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s previous order denying his motion to reopen. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reconsider for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Nwanko’s motion to reconsider as untimely when it was filed more than 30 days after the BIA’s final order of removal. See 8 C.F.R. § 1003.2(b)(2).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.